UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4261


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ALBERT LAMONT PHARR, a/k/a Mont,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:05-cr-00253-RJC-5)


Submitted:    July 23, 2009                 Decided:   August 3, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Trevor M. Fuller, FULLER & BARNES, LLP, Charlotte, North
Carolina, for Appellant. Amy Elizabeth Ray, Assistant United
States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Albert       Lamont    Pharr          appeals   the     300-month        sentence

imposed following his guilty plea to one count of conspiracy to

possess with intent to distribute and to distribute cocaine and

cocaine base, in violation of 21 U.S.C. § 846 (2006); one count

of     possession     with    intent         to       distribute     and      to    distribute

cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2006); one

count of possession of a firearm during and in relation to a

drug    trafficking        crime,       in   violation       of    18    U.S.C.      §   924(c)

(2006); and one count of possession of a firearm by a felon, in

violation of 18 U.S.C. § 922(g) (2006).                            Pharr’s counsel has

filed an appeal under Anders v. California, 386 U.S. 738 (1967),

questioning whether the district court erred in imposing Pharr’s

sentence.     Pharr has filed a pro se supplemental brief.                               Finding

no reversible error, we affirm.

             We     review    a     criminal           sentence    for       reasonableness,

using the abuse of discretion standard.                       Gall v. United States,

552 U.S. 38, ___, 128 S. Ct. 586, 594-97 (2007).                                   We conclude

that    Pharr’s     sentence       is    both         procedurally      and    substantively

reasonable.         The     district         court      properly     calculated          Pharr’s

Guidelines        range,     treated         the      Guidelines        as    advisory,     and

considered the applicable 18 U.S.C. § 3553(a) (2006) factors.

See United States v. Pauley, 511 F.3d 468, 473 (4th Cir. 2007);

see also Rita v. United States, 551 U.S. 338, ___, 127 S. Ct.

                                                  2
2456,   2462-69   (2007)        (upholding    application     of     rebuttable

presumption of correctness of within-guideline sentence).                    The

court’s sentence was based on its “individualized assessment” of

the facts of the case.          United States v. Carter, 564 F.3d 325,

328 (4th Cir. 2009).

            We have reviewed Pharr’s pro se informal brief and

find no merit to his claims.           In accordance with Anders, we have

reviewed the entire record for any meritorious issues and have

found   none.     Accordingly,         we   affirm   the   district     court’s

judgment.    This court requires that counsel inform his client,

in writing, of his right to petition the Supreme Court of the

United States for further review.            If the client requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.               Counsel’s motion must

state that a copy thereof was served on the client.                 We dispense

with oral argument because the facts and legal contentions are

adequately   presented     in    the    materials    before   the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                        3